                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

JOHN GENTRY,                        )
                                    )                       Civil Action No. 2:19-00873-MBS
                  Plaintiff,        )
                                    )
v.                                  )                           OPINION AND ORDER
                                    )
BIOVERATIV U.S. LLC,                )
                                    )
                  Defendant.        )
____________________________________)

        Plaintiff John Gentry (“Plaintiff”) brought the within action against Defendant Bioverativ

U.S. LLC (“Defendant”) in the Court of Common Pleas for Berkeley County, South Carolina.

The action was removed to this court on March 22, 2019. Plaintiff claims Defendant wrongfully

terminated his employment in violation of public policy. Plaintiff also alleges the termination

gives rise to a violation of the South Carolina Payment of Wages Act as well as claims of

promissory estoppel, conversion, and defamation.

        This matter is before the court on Defendant’s motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6), filed on March 29, 2019. ECF No. 5. Plaintiff filed an opposition

to Defendant’s motion on April 18, 2019, ECF No. 10, to which Defendant filed a reply on April

25, 2019, ECF No. 11. The court exercises subject matter jurisdiction pursuant to 28 U.S.C. §

1332.

                                 FACTUAL BACKGROUND

        Plaintiff began his employment with Defendant’s predecessor, Biogen, on September 3,

2013, as the company’s hemophilia account executive. ECF No. 1-1 at ¶¶ 7, 9. Defendant is a

company that specializes in the development and sale of pharmaceutical products to treat

hemophilia and other blood disorders, ECF No. 5-1 at 1, and was formed from Biogen’s
hemophilia division in February 2017, ECF No. 1-1 at ¶ 8. In early January 2018, Plaintiff

learned that Sanofi Genzyme had purchased or was planning to purchase Defendant for

approximately $11.6 billion. Id. at ¶¶ 2, 12, 13.

       On February 22, 2018, Plaintiff received a telephone call from Jim Snider, Defendant’s

vice president of sales. ECF No. 1-1 at ¶¶ 11, 15. Mr. Snider told Plaintiff that a physician had

complained that Plaintiff had “sent a link to a press release, letting everyone know about the

publishing of a study for an off-label use of a product sold by Plaintiff’s former employer.” Id.

at ¶ 17. Mr. Snider told Plaintiff that “by sending the link, Plaintiff’s act constituted the

promotion of off-label use of the medicine,” a compliance violation, and informed Plaintiff that

he was fired as a result. Id. at ¶¶ 11, 15, 20. Plaintiff was terminated February 22, 2018, two

weeks prior to the anticipated Sanofi Genzyme acquisition of Defendant. Id. at ¶ 11.

       Plaintiff asserts that Titles 33 and 35 of the South Carolina Code require business entities

to “engage in mergers and acquisitions in such a manner that a shareholder and employee with

stake in a company is entitled a complete transfer of rights upon merger and acquisition.” ECF

No. 1-1 at ¶ 37. He alleges that with the acquisition he would have received substantial “stock

rights,” and that as a result of his termination “he suffered significant stock and value losses”; he

was “also denied payment for his 2017 Fourth Quarter performance commissions/bonus in

excess of $10,000.” Id. at ¶¶ 29, 34. Plaintiff asserts that he “had a clean employment record”

and “no compliance violations.” Id. at ¶¶ 21, 22. He alleges that “Defendant itself released and

disseminated the same information,” which was set forth in the public press release, and that

“Defendant falsely accused Plaintiff of promoting off-label use of medicine as pretextual

grounds to terminate Plaintiff’s employment.” Id. at ¶ 25.




                                                    2
                                        LEGAL STANDARD

       Defendant moves to dismiss the entire complaint under Rule 12(b)(6). A Rule 12(b)(6)

motion to dismiss for failure to state a claim upon which relief can be granted tests the legal

sufficiency of a complaint. Schatz v. Rosenberg, 943 F.2d 455, 489 (4th Cir. 1991). While the

complaint need not be minutely detailed, it must provide enough factual details to put the

opposing party on fair notice of the claim and the grounds upon which it rests. Bell Atl. Corp. v.

Twombly, 550 U.S 544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957)).

Additionally, a complaint must contain factual content that allows the court to reasonably infer

the defendant is liable for the alleged misconduct. Ashcroft v. Iqbal, 556 U.S 662, 678 (2009)

(“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”). “Facts

that are ‘merely consistent with’ liability do not establish a plausible claim to relief.” United

States ex rel. Nathan v. Takeda Pharms. N. Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013) (quoting

Iqbal, 556 U.S. at 678). See 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216,

pp. 235–236 (3d ed. 2004) (“[T]he pleading must contain something more . . . than . . . a

statement of facts that merely creates a suspicion [of] a legally cognizable right of action”).

       The court must accept the allegations in the complaint as true and draw all reasonable

factual inferences in favor of the party opposing the motion. Iqbal, 556 U.S. at 679. However,

the court will not accept “legal conclusions couched as facts or unwarranted inferences,

unreasonable conclusions, or arguments.” Nathan, 707 F.3d at 455 (quoting Wag More Dogs,

LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)). To determine plausibility, a court is to “draw

on its judicial experience and common sense”; and if the court determines that the factual

allegations can “plausibly give rise to an entitlement to relief,” dismissal is not warranted. Iqbal,



                                                  3
556 U.S. at 679. “But where the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)).

                                            DISCUSSION

I.      Wrongful Discharge in Violation of Public Policy

        Defendant argues that Plaintiff’s first cause of action should be dismissed because

Plaintiff “fails to identify a clear mandate of public policy that Bioverativ violated by terminating

his employment.” ECF No. 5-1 at 4. Defendant asserts that South Carolina is a state committed

to at-will employment, the narrow exception to which is available only when the discharge of an

employee violates a clear mandate of public policy. Defendant contends that “[w]hile Plaintiff

vaguely alleges that Titles 33 and 35 of the South Carolina Code protect shareholders and

employees, Plaintiff fails to identify any provision that protects employees from termination

prior to an acquisition.” Id. at 7. Defendant further contends that no such provision exists and

that “Plaintiff’s vague reference to general code sections” falls short of “satisfying his obligation

to identify a clear mandate of public policy that Defendant violated.” Id.

        In response, Plaintiff asserts that he has sufficiently pleaded a cause of action because he

alleges that Defendant “terminated his employment so as to avoid paying him stock options he

would be due after the acquisition was finalized.” ECF No. 10 at 5-6. Moreover, Plaintiff

asserts, the issue he raises is novel in this state and “thus, deserving of further development of

facts.” Id. at 6.

        In reply, Defendant reasserts that “no provision in the South Carolina Code prohibits

employers from terminating employees prior to a merger or acquisition.” ECF No. 11 at 3.

Defendant also argues that to the extent Plaintiff contends the issue is novel and therefore should



                                                    4
not be decided at the pleadings stage, the court determines what constitutes public policy as a

matter of law. Id. at 4.

       South Carolina has a strong policy favoring at-will employment. Taghivand v. Rite Aid

Corp., 768 S.E.2d 385, 386 (S.C. 2015) (citation omitted). Therefore, “absent a contractual

provision to the contrary, an employee may be terminated at any time for any reason or no

reason, with or without cause.” Id. (citing Barron v. Labor Finders of S.C., 713 S.E.2d 634, 636

(S.C. 2011)). However, “[w]here the retaliatory discharge of an at-will employee constitutes

violation of a clear mandate of public policy, a cause of action in tort for wrongful discharge

arises.” Lawson v. South Carolina Dept. of Corrections, 532 S.E.2d 259, 350 (S.C. 2000)

(quoting Ludwick v. This Minute of Carolina, Inc., 337 S.E.2d 213, 216 (S.C. 1985)). South

Carolina courts have expressly recognized two examples of when the exception applies: (1)

“when an employer requires an employee to violate the law”; or (2) “the reason for the

employee’s termination was itself a violation of criminal law.” Id. (citation omitted). In

answering a question certified to it by the District of South Carolina, the South Carolina Supreme

Court explained in 2015 that although the public policy exception “is not limited” to the above

two examples, the court has “specifically recognized no others.” Taghivand, 768 S.E.2d at 387

(citation omitted). The Taghivand court further instructed that “[t]he primary source of the

declaration of the public policy of the state is the General Assembly; the courts assume this

prerogative only in the absence of legislative declaration.” Id. (quoting Citizens' Bank v.

Heyward, 133 S.E. 709, 713 (S.C. 1925)).

       In Taghivand, the court examined the statutory and common law authorities governing

obstruction of justice, which the plaintiff asserted established a basis for a public policy

exception to protect the good faith reporting of suspected crime. The court declined to



                                                  5
extrapolate from those authorities a “broad public policy favoring the reporting of crimes,”

noting that “the plain language of the statute does not support [the plaintiff’s] assertions.” 768

S.E.2d at 387. Plaintiff argues in response to the motion to dismiss that Taghivand is inapposite

because the case involved an employee who was terminated after he reported his suspicion of

shoplifting to the police. ECF No. 10 at 6. While the circumstances of Plaintiff’s termination

are certainly different, the guidance set forth in Taghivand is clear and easily applied here.

        In essence, Plaintiff urges the court to recognize as public policy the need to protect

employees from termination on the eve of acquisition when the employee stands to realize a

financial gain as a result of the acquisition. See ECF No. 10 at 5-6. However, Plaintiff does not

cite the court to specific statutory authority setting forth the legislature’s intent to offer that sort

of protection. Plaintiff contends that Titles 33 and 35 of the South Carolina Code require

employers like Defendant “to engage in mergers and acquisitions in such a manner that a

shareholder and employee with stake in a company is entitled a complete transfer of rights upon

merger and acquisition.” ECF No. 10 at 6. Title 33 of the South Carolina Code is titled

Corporations, Partnerships and Associations and contains 35 chapters; Title 35 is titled Securities

and contains six chapters. As a practical matter, without a citation to the statute(s) Plaintiff relies

on, the court cannot examine the statutory language Plaintiff contends gives rise to the public

policy that Defendant allegedly violated. Furthermore, other courts have found that a general,

imprecise reference to a body of statutory authority is insufficient to support this type of claim.

See Holt v. ARES Security Corporation, No.: 7:17-cv-03173-AMQ, 2018 WL 2461992, at *2

(D.S.C. Jun. 1, 2018) (“In order to allege a violation of a clear mandate of public policy, a

plaintiff must identify and state a source of a clear mandate of public policy, or ‘set forth specific

allegations that would enable the court to determine what public policy was violated’”) (citations



                                                    6
omitted). See also McNeil v. South Carolina Dep’t of Corrections, 743 S.E.2d 843, 847 (S.C.

App. 2013) (explaining that “a litigant must allege more than a general statement that her

discharge violated public policy,” and specifying that “[t]he complaint must set forth specific

allegations that would enable the court to determine what public policy was violated.”).

       In any event, the duty set forth in Titles 33 and 35, as articulated by Plaintiff, does not

reflect the public policy he asserts as the basis for his claim. Plaintiff does not allege that he was

an employee or shareholder at the time of the acquisition. Nor does Plaintiff allege that

Defendant prevented him as a shareholder or as an employee from a complete transfer of his

rights at the time he was terminated. Rather, Plaintiff alleges that he was “entitled” to receive

“significant stock rights” as of the date of the acquisition; that is, Plaintiff owned fewer stocks on

the date of his termination than he would have owned had he remained in Defendant’s employ at

the time of the acquisition. ECF No. 1-1 at ¶¶ 26-29. Indeed, Plaintiff asserts in his response

that Defendant fired him “so as to avoid paying him stock options he would be due after the

acquisition was finalized.” ECF No. 10 at 5-6. Even relying on Plaintiff’s interpretation of the

statutory authority, there is no indication that the legislature has created public policy to protect

employees from termination resulting from the employer’s cost/benefit analysis on the eve of a

merger or acquisition. Nor has Plaintiff directed the court to controlling (or persuasive) case law

to any such effect. Nor has Plaintiff persuaded the court that the matter of interest herein at issue

is so firmly rooted in the mores of this state that the court should recognize it as public policy in

the absence of any clear guidance from the state legislature.

       Finally, Plaintiff asserts that he raises a novel issue with this claim and even if the court

finds no clear statutory authority for recognizing public policy, the matter is “deserving of

further development of facts.” ECF No. 10 at 6. In two instances, South Carolina courts have



                                                  7
held that dismissal of a claim for wrongful discharge in violation of public policy was not

appropriate due to a case’s procedural posture, and that the court should allow the parties to

further develop the facts of the case in light of the novel issues presented. Garner v. Morrison

Knudsen Corp., 456 S.E.2d 907, 909–10 (S.C. 1995); Keiger v. Citgo, Coastal Petroleum,

Inc., 482 S.E.2d 792 (S.C. App. 1997). However, the court determines what constitutes public

policy as a matter of law, Barron, 713 S.E.2d at 638, and the facts surrounding Plaintiff’s

termination here bear no resemblance to the sensitive concerns at issue in either Garner or

Keiger. See Garner, 456 S.E.2d at 909-10 (holding dismissal of action for wrongful discharge in

violation of public policy for failure to state a claim inappropriate where employee alleged

termination in retaliation for reporting and testifying about radioactive contamination and unsafe

working conditions at nuclear facility); Keiger, 482 S.E.2d at 794 (similarly holding that

dismissal of action for wrongful discharge in violation of public policy for failure to state a claim

was inappropriate in light of the novel issue presented of whether “an employer’s retaliatory

discharge of an employee who threatens to invoke her rights under the Payment of Wages Act is

a violation of a clear mandate of public policy.”). See also McNeil, 743 S.E.2d at 847

(distinguishing Garner on the basis that “the existence of radioactive contamination and unsafe

working conditions is a matter of public interest and public policy”; and distinguishing Keiger on

the basis that “a violation of the Payment of Wages Act is a violation of a clear mandate of

public policy, and the employee specifically alleged her termination was in retaliation for

reporting her concerns to the proper authorities.”). Nor has Plaintiff articulated the basis for his

claim so as to create “cause for doubt” or suggest that the “ends of justice may well be

promoted” by further fact finding. Kennedy v. Henderson, 346 S.E.2d 526 , 527-28 (S.C. 1986)

(citation omitted). See Holt, 2018 WL 2461992, at *3 (disagreeing with plaintiff that “further



                                                  8
factual development” was necessary for claim of wrongful discharge in violation of public policy

and dismissing claim under Rule 12(b)(6)).

         For these reasons, the court will grant the motion to dismiss as to the wrongful discharge

claim.

II.      South Carolina Payment of Wages Act

         Plaintiff alleges that Defendant violated his rights under the South Carolina Payment of

Wages Act (the “Act”), S.C. Code Ann. § 41-10-10 et seq., by failing to pay Plaintiff “for all

services rendered for the benefit of Defendant.” ECF No. 1-1 at ¶¶ 41-43. Defendant argues that

the claim fails as a matter of law because the Act does not apply to prospective wages and

because Plaintiff fails to allege a contract or policy under which he is entitled to the wages he

seeks. ECF No. 5-1 at 8-12. Plaintiff asserts in response that he is not claiming prospective

wages but wages “he previously earned prior to termination.” ECF No. 10 at 8. He further

asserts that he had an implied agreement with Defendant regarding the wages he now seeks. Id.

at 9. In reply, Defendant contends that Plaintiff relies on wholly conclusory allegations to

support those positions. ECF No. 11 at 6-8.

         The Act was designed to “protect employees from the unjustified and willful retention of

wages by the employer.” Barton v. House of Raeford Farms, Inc., 745 F.3d 95, 105 (4th Cir.

2014) (quoting Rice v. Multimedia, Inc., 456 S.E.2d 381, 383 (1995)). The Act requires an

employer to timely pay all wages due and provides that when an employer discharges an

employee it must timely pay him all wages then due. S.C. Code Ann. §§ 41-10-40, 41-10-50.

The Act defines “wages” as:

         all amounts at which labor rendered is recompensed, whether the amount is fixed
         or ascertained on a time, task, piece, or commission basis, or other method of
         calculating the amount and includes vacation, holiday, and sick leave payments
         which are due to an employee under any employer policy or employment contract.

                                                  9
Id. at § 41-10-10(2). The Act does not apply to prospective wages. Mathis v. Brown & Brown of

South Carolina, Inc., 698 S.E.2d 773, 783 (S.C. 2010). When an employer violates §§ 41-10-40

or 41-10-50, “the employee may recover in a civil action an amount equal to three times the full

amount of the unpaid wages, plus costs and reasonable attorney’s fees as the court may allow.”

S.C. Code Ann. § 41-10-80(C).

       Plaintiff argues that the basis of his claim is not for prospective wages but for wages he

earned prior to his date of termination. For support, Plaintiff references the following allegations

set forth in the complaint:

       Defendant did not pay Plaintiff for all services rendered for the benefit of the
       defendant.

       ECF No. 1-1 at ¶ 43.

       Plaintiff was able to liquidate some of his stock ownership but suffered significant
       stock and value losses due to the wrongful termination. Plaintiff had only 24 hours
       to make changes to the stocks that had vested that he could still receive. The stocks
       were far fewer than what Plaintiff should have received. Through such actions,
       Defendant failed to appropriately pay Plaintiff in violation of the SCPWA.

       Id. at ¶ 44.

       Defendant failed to pay Plaintiff the due wages, which he was entitled to receive in
       a timely fashion in the next paycheck, as required by S.C. Code Ann. § 41-10-40
       and 50.

       Id. at ¶ 46.

Plaintiff asserts that these allegations show is he “alleging wages already earned.” ECF No. 10

at 8. Defendant argues in reply that these allegations are devoid of any factual reference to “pre-

termination wages Plaintiff did not receive.” ECF No. 11 at 8. Defendant asserts that the

complaint read as a whole demonstrates that Plaintiff seeks stock rights and additional




                                                10
compensation to which he would have been entitled had he remained employed by Defendant

through March 2018:

       The timing of Plaintiff’s termination is highly suspect because [] the acquisition
       that was to happen a mere two weeks [] entitled Plaintiff to significant stock rights.

       ECF No. 1-1 at ¶ 26.

       Plaintiff was entitled to restricted stock units. The stocks fully vest over a 3-year
       period and Plaintiff was going to receive that stock upon sale of Bioverativ in
       March 2018.

       Id. at ¶ 31.

       Plaintiff would have made about an additional $34,000 by staying with the
       company through the end of the year.

       Id. at ¶ 32.

       Plaintiff would have been paid approximately over $75,000 as part of the
       acquisition.

       Id. at ¶ 33.

       The allegations show that Plaintiff’s claimed injury amounts to compensation he would

have received as a function of the acquisition, which occurred two weeks after he was

terminated, and not compensation he was owed as of the date he was terminated. Plaintiff

confirms as much in his discussion of the wrongful discharge claim in response to the motion to

dismiss: “Plaintiff has sufficiently pled that the Defendant terminated his employment so as to

avoid paying him stock options he would be due after the acquisition was finalized;” “Defendant

sought to fire Plaintiff on pretextual grounds in order to avoid proper payment to Plaintiff upon

the merger that occurred only two weeks after Plaintiff’s termination.” ECF No. 10 at 5-6.

Accordingly, the court agrees with Defendant that Plaintiff seeks prospective earnings, which are

not available under the Act.




                                                11
       Defendant also contends that this claim should be dismissed because under the statutory

definition of “wages,” no payment is due absent an employer policy or employment contract

requiring the payment of wages. ECF No. 5-1 at 9. That is, the Act does not provide an

independent cause of action for the collection of wages but rather enforces an existing contract or

agreement. Defendant asserts that Plaintiff fails to establish either that they were parties to an

employment contract or that Defendant has a policy in place under which the wages Plaintiff

seeks are due. Plaintiff argues in response that “an agreement was formed by Defendant’s

conduct of employing and paying Plaintiff consistently and steadily for approximately 6 years,”

and that they were parties to an “implied agreement, be it through contract or policy . . . .” ECF

No. 10 at 9. Defendant asserts on reply that “a plaintiff cannot establish a contractual right to

certain wages under the SCPWA by merely alleging an employer-employee relationship,” and

that with respect to the Act, the amount of wages due must be determined by reference to the

agreement the employer entered into. ECF No. 11 at 7. Defendant further asserts that “[n]ot

only does Plaintiff fail to allege a contract entitling him to any wages due, Plaintiff fails to plead

any factual allegations regarding Defendant’s alleged failure to pay him wages due during his

employment.” Id.

       The court notes that in addition to the stock rights to which Plaintiff was entitled upon the

date of acquisition, Plaintiff asserts that he was “denied payment for his 2017 Fourth Quarter

performance commissions/bonus in excess of $10,000.” ECF No. 1-1 at ¶ 34. Plaintiff was

terminated on February 22, 2018, id. at ¶ 11, and therefore was discharged after he rendered sales

services during the 2017 calendar year. However, as Defendant asserts, the employment

agreement or policy is the source of recovery, not the Act itself. See, e.g., Anselmo v. West

Paces Hotel Group, LLC, No. 9:09–2466–MBS, 2011 WL 1049195, at *10 (D.S.C. Mar. 18,



                                                  12
2011) (“the South Carolina Payment of Wages Act creates a right to be paid wages due based

upon an employment contract . . . . [t]he contract is the source of the right to wages for PTO, not

the South Carolina statute”). The complaint makes no reference to a contract, agreement, or

policy and certainly makes no reference to Defendant’s payment structure, nor does the

complaint otherwise set forth the terms under which Defendant agreed to compensate Plaintiff

for his services. Accordingly, the court finds Plaintiff fails to state a claim for violation of the

Act and will grant the motion to dismiss as to this claim.

III.   Promissory Estoppel

       Plaintiff alleges the following in support of his promissory estoppel claim: “Defendant

promised stock rights to Plaintiff as a benefit of his continued employment with Defendant”;

“Defendant breached that promise and retained Plaintiff’s restricted stock units, bonus, income

due at the end of 2018, and other monies and stocks due to Plaintiff”; “Defendant knew Plaintiff

qualified for, earned, and desired to receive all benefits owed for employment with Defendant”;

“Plaintiff relied on Defendant’s promises”; “Plaintiff’s reliance was reasonable and foreseeable”;

and “[a]s a direct and proximate result of Defendant’s acts as alleged above, Plaintiff has been

damaged in an amount to be proven at trial.” ECF No. 1-1 at ¶¶ 49-54. Plaintiff also asserts that

he should be allowed to “recover in equity for the reasonable value of his services, where [he]

conveyed the benefit of his services on Defendant without receiving the benefits that he had

earned for which Defendant realized such benefit,” and that the “retention of such benefits by

Defendant, specifically the money and stocks that should have been paid on Plaintiff’s behalf, is

unequitable.” Id. at ¶ 55.

       Defendant moves to dismiss the promissory estoppel claim as an “improper attempt to

circumvent South Carolina’s at-will doctrine.” ECF No. 5-1 at 13. Defendant asserts that



                                                  13
promissory estoppel is not a basis for recovery within the context of an at-will employment

relationship and that, in any event, Plaintiff’s allegations are conclusory and fail to include the

specific facts necessary to state a plausible claim. In response, Plaintiff disagrees that a

promissory estoppel claim is inappropriate in this context and further asserts that he has

adequately alleged the elements of the claim. ECF No. 10 at 9-12.

       To establish a claim for promissory estoppel, a plaintiff must demonstrate the following:

       (1) a party made a promise unambiguous in its terms; (2) the party to whom the
       promise is made reasonably relied on the promise; (3) the reliance was expected
       and foreseeable by the party who made the promise; and (4) the party to whom the
       promise is made sustained injury in reliance on the promise.

Anthony v. Atlantic Group, Inc., 909 F. Supp. 2d 455, 484 (D.S.C. 2012) (quoting Stevens &

Wilkinson of S. Carolina, Inc. v. City of Columbia, 721 S.E.2d 455, 460 (S.C. App. 2011)

(further citation omitted)). “The applicability of the doctrine of promissory estoppel depends on

whether the refusal to apply it would virtually sanction the perpetration of fraud or would result

in other injustice.” Citizens Bank v. Gregory's Warehouse, Inc., 375 S.E.2d 316, 318 (S.C. App.

1988); Craft v. S. Carolina Comm'n for Blind, 685 S.E.2d 625, 627 (S.C. App. 2009).

        The court agrees with Defendant that the settled law in this state precludes application of

the equitable doctrine of promissory estoppel in the employment context. In an employment

relationship, regardless of whether the terms of employment are reduced to writing, there exists a

mutual understanding between employer and employee as to the exchange of payment for work

or services rendered. “Promissory estoppel comes into play in situations where actual

consideration is not present; it acts as a consideration substitute.” Glover v. Lockheed Corp., 772

F. Supp. 898, 907 (D.S.C. 1991) (“Employment relations are necessarily contractual, even if the

employment is on an at will basis . . . . Consequently, because some sort of contract exists in

every employment arrangement, the doctrine of promissory estoppel is inapplicable”). See

                                                 14
Conner v. City of Forest Acres, 611 S.E.2d 905, 910 (S.C. 2005) (explaining, in the context of

considering whether an employee handbook gives rise to contractual obligations, that “South

Carolina recognizes the doctrine of at-will employment. This doctrine provides that a contract for

employment may be immediately terminated by either employer or employee when unsupported

by consideration other than the employer’s duty to provide compensation in exchange for the

employee’s duty to perform a service or obligation”).

       Although Plaintiff appears to seek stock options rather than reinstatement, the court

perceives no meaningful difference between the two because Plaintiff’s right to those benefits

was tied to his continued employment. Notably, under South Carolina law, “a promise of

continued employment is illusory where the nature of the relationship is at-will and the employer

retains the right to terminate the employment relationship.” Anthony, 909 F. Supp. 2d at 482

(citing Poole v. Incentives Unlimited, Inc., 525 S.E.2d 898, 900 (S.C. App. 1999)). See White v.

Roche Biomedical Laboratories, Inc., 807 F. Supp. 1212, 1219–20 (D.S.C. 1992) aff’d, 998 F.2d

1011 (4th Cir. 1993) (“a promise of employment for an indefinite duration with no restrictions on

the employer’s right to terminate is illusory since an employer who promises at-will employment

has the right to renege on that promise at any time for any reason.”).

       In addition, the court agrees with Defendant that the allegations supporting the

promissory estoppel claim are conclusory in nature and fail to provide the factual content

necessary to state a plausible claim. For instance, Plaintiff omits the circumstances of

Defendant’s promise, e.g., who, what, when, and where, as well as the specific terms of the

promise. Indeed, the allegation that “Defendant promised stock rights to Plaintiff as a benefit of

his continued employment with Defendant” suggests that when Plaintiff’s employment ended so




                                                15
did his right to receive any benefits associated with the employment. The court will grant the

motion to dismiss as to this claim.

IV.    Conversion

       Plaintiff alleges that “[t]here is a specific amount of money which should have been paid

to Plaintiff in wages and benefits”; “[s]uch monies . . . were not paid to Plaintiff or put in

Plaintiff’s name”; and that “Defendant converted the monies that should have been paid to

Plaintiff for its own benefit.” ECF No. 1-1 at ¶¶ 59-60. Defendant moves to dismiss the

conversion claim on the basis that an employer’s failure to pay wages and benefits does not

constitute conversion and that Plaintiff fails to sufficiently plead entitlement to the compensation

he seeks. ECF No. 5-1 at 15.

       “Conversion is defined as the unauthorized assumption in the exercise of the right of

ownership over goods or personal chattels belonging to another to the exclusion of the owner’s

rights.” Glover v. UPS, No. 6:16-1985-TMC, 2017 WL 1160420, at *5 (D.S.C. Mar. 29, 2017)

(quoting Moseley v. Oswald, 656 S.E.2d 380, 382 (2008)). To prove the tort of conversion under

South Carolina law, the plaintiff “must establish either title to or right to the possession of the

personal property.” Joe Hand Promotions, Inc. v. Double Down Entertainment, LLC, No. 0:11–

cv–02438–MBS, 2014 WL 994382, at *8 (D.S.C. Mar. 13, 2014).

       Plaintiff alleges throughout the complaint and in his response to the motion to dismiss

that the damages he seeks amount to unpaid wages and benefits. However, the “failure to pay

wages cannot support a claim for conversion under South Carolina law.” Flowers v. Premier

V.T.L., LLC, No. 2:18-1279-RMG, 2018 WL 3014820, at *2 (D.S.C. June 15, 2018) (citing

Owens v. Zippy Mart of S.C, Inc., 234 S.E.2d 217, 218 (S.C. 1977) (holding “there can be no

conversion where there is a mere obligation to pay a debt,” and, “[t]hus where there is merely the



                                                  16
relationship of debtor and creditor, an action based on conversion of the funds representing the

debt is improper”) (citations omitted). Plaintiff argues in response to the motion to dismiss that

Flowers is distinguishable because the court did not address whether the defendant “willfully

converted Flower’s [sic] interest in the monies for its own benefit.” ECF No. 10 at 12.

Additionally, Plaintiff contends, it is not clear whether the ruling in Flowers “applies to the type

of monies at issue in this case.” Id. This court disagrees that Flowers is distinguishable on those

bases. It is clear under Owens that a scenario in which an employer withholds or refuses to pay

wages is analogous to a debtor/creditor relationship, which cannot give rise to a conversion

claim. Furthermore, as discussed throughout this order, Plaintiff has not sufficiently alleged that

he has a right, recognized by law, to possession of the compensation he seeks in this lawsuit. For

these reasons, the court will grant the motion to dismiss as to this claim.

V.     Defamation

       In Plaintiff’s fifth and final cause of action, he asserts a claim for defamation per se on

the basis that Defendant “falsely accused [him] of multiple compliance violations and terminated

[him] suddenly, giving rise to a defamatory insinuation and inference against him.” ECF No. 1-1

at ¶ 69. Plaintiff alleges that “[f]urther defamation occurred by word from Snider, speaking on

behalf of Defendant as Vice President of Sales, when he also falsely accused Plaintiff of having

two compliance violations, seemingly referring to some other purported time in addition to the

termination allegation.” Id. at ¶ 71. As a result, Plaintiff alleges, his “personal and professional

reputation has been damaged, he has suffered physical and emotional distress, mental anguish,

humiliation, and he has also suffered the loss of earnings.” Id. at ¶ 76. Defendant argues that

Plaintiff fails to allege facts showing Defendant published a defamatory statement and that

Plaintiff cannot base his defamation claim on the act of termination.



                                                 17
       “The tort of defamation allows a plaintiff to recover for injury to his or her reputation as

the result of the defendant’s communications to others of a false message about the plaintiff.”

Parrish v. Allison, 656 S.E.2d 382, 388 (S.C. App. 2007) (citations omitted). To establish a

claim for defamation, the plaintiff must show “(1) a false and defamatory statement was made;

(2) the unprivileged publication was made to a third party; (3) the publisher was at fault; and (4)

either actionability of the statement irrespective of special harm or the existence of special harm

caused by the publication.” Argoe v. Three Rivers Behavioral Health, LLC, 710 S.E.2d 67, 74

(S.C. 2011). “A communication is defamatory if it tends to harm the reputation of another as to

lower him in the estimation of the community or to deter third persons from associating with

him.” Parrish, 656 S.E.2d at 389 (citations omitted). “If the defamatory meaning of a message

or statement is obvious on the face of the statement, the statement is defamatory per se.” Id. A

claim for defamation must “state with specificity the time, place, medium, and listener of the

alleged defamatory statements.” Doe v. Cannon, No 2:16-cv-00530-RMG, 2017 WL 591121, at

*1 (D.S.C. Feb. 14, 2017) (citing Caudle v. Thomason, 942 F. Supp. 635, 638 (D.D.C.

1996) (“[I]n order to plead defamation, a plaintiff should allege specific defamatory comments

[including] ‘the time, place, content, speaker, and listener of the alleged defamatory matter.’”).

       Defendant argues that Plaintiff “fails to allege any facts showing that Defendant made or

published any false and defamatory statements to a third party.” ECF No. 5-1 at 17. In response,

Plaintiff asserts that he alleges that “[t]hrough the termination act and the works of Defendant’s

employees, the purported reason for Plaintiff’s separation and other false claims about

compliance violations were published to the public and individuals outside of the need-to-know

basis.” ECF No. 10 at 14 (citing ECF No. 1-1 at ¶ 73). This statement finds no support

throughout the rest of the complaint. According to the complaint, the defamatory comment is the



                                                 18
accusation that Plaintiff promoted “off-label use of medicine.” ECF No. 1-1 at ¶ 25. Also

according to the complaint, Mr. Snider is Defendant’s representative who fired Plaintiff during a

telephone call with Plaintiff and “HR.” Id. at ¶¶ 15-22. Nowhere in the complaint does Plaintiff

allege that Mr. Snider (or the human resources representative) communicated to any third party

that Plaintiff promoted the off-label use of medicine. Nowhere in the complaint does Plaintiff

allege that Mr. Snider, the human resources representative, or anyone else representing

Defendant communicated to any third party that Defendant fired Plaintiff as a result of his

promotion of the off-label use of medicine. Cf. Odom v. CVS Caremark Corp., No. 3:14–456–

MGL–SVH, 2014 WL 7733823, at *4 (D.S.C. Dec. 12, 2014) (recommending dismissal of

former employee’s defamation claim where the complaint alleged generally that employer

“falsely accused plaintiff of falsifying documents, terminated him for these false accusations, and

published the false grounds to Plaintiff's coworkers, the South Carolina Department of Health

and Environmental Control, and the public at large”), report and recommendation adopted as

modified, 2015 WL 412833 (D.S.C. Jan. 30, 2015). Accordingly, Plaintiff has not alleged the

necessary facts to satisfy the element of the claim that the unprivileged publication was made to

a third party. The court will grant the motion to dismiss as to this claim.

VI.    Leave to Amend

       As a final matter, in his response to the motion to dismiss Plaintiff seeks leave to amend

his complaint in the event the court should “determine that deficiencies exist in the current

pleadings.” ECF No. 10 at 16. Defendant opposes the request on the basis that Plaintiff has not

properly moved for leave to amend, has not submitted a proposed amended complaint, and that,

in any event, amendment would be futile. ECF No. 11 at 14.




                                                 19
       At this time, Plaintiff may amend his pleading only with Defendant’s consent or the

court’s leave. The Federal Rules of Civil Procedure specify that the court should freely give

leave to amend when justice so requires. Fed. R. Civ. 15(a)(2). The court finds that enough of

the deficiencies discussed herein are owing to a lack of factual development and content and

therefore could conceivably be cured by amendment. Accordingly, the court is unwilling to

conclude at this time that any amendment would be futile, and therefore will grant Plaintiff leave

to move to amend his complaint.

                                         CONCLUSION

       For the foregoing reasons, the Motion to Dismiss is DENIED without prejudice. ECF No.

5. Plaintiff may file a motion for leave to amend his complaint with a proposed amended complaint

attached within fourteen calendar days of the date of this order.

       IT IS SO ORDERED.




                                                             /s/Margaret B. Seymour________
Dated: August 13, 2019                                       Margaret B. Seymour
Charleston, South Carolina                                   Senior United States District Judge




                                                20
